DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/15/21 has been acknowledged.
Applicant amended Claims 2 and 4 to overcome their objections presented by the Quayle Action mailed 11/16/20.

Status of Claims
Claims 17-20 were earlier cancelled.
Claims 1-16 are examined on merits herein.

Allowable Subject Matter
Claims 1-16 are allowed.
Reason for Allowance
Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as: “reducing a height of the fill layer to expose at least portion of a top group of the multi-layer nanosheet fins, while covering at least a portion of a bottom group of semiconductor nanosheet segments”, in combination with other limitations of the claim.
Re Claim 11: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 11 as: “removing the fourth semiconductor nanosheet segment from below the protective cap”, in combination with other limitations of the claim.
Re Claims 2-10 and 12-16: Claims 2-10 and 12-16 are allowed due to their dependency either on Claim 1 or on Claim 11.
The prior art of record include: Cheng (US 2017/0323952), Cheng (US 2018/0076095), Yeung (US 10032867), Coquand (US 2017/0345915), Coquand (US 2018/0301341), Rodder (US 2018/0114727), Rodasavljec (US 2015/0325481), Chiang et al. (US 2020/0058653), Wang et al. (US 2020/0044045), and Ching et al. (US 2020/0020692).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GALINA G YUSHINA whose telephone number is (571)270-7440.  The Examiner can normally be reached on 7AM - 7PM Pacific Time, Flexible.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/02/21